Kupferman, J. P., and Silverman, J., dissent in a memorandum by Silver-man, J., as follows:
We would affirm the order appealed from. While the effect of CPLR 3106 (subd [a]) is that generally defendant has priority of deposition, such priority is not really one of the foundation stones of our jurisprudence. Implicit in the right of priority of deposition is that the person with priority shall proceed promptly with the deposition. The right of priority is not a device merely to delay all depositions. Here the defendant-appellant served his notice of deposition on December 7, 1981, and in that notice stated the date of the deposition to be May 19, “1981” {sic), obviously an error for 1982. If defendant’s contention is correct and this preserves defendant’s priority of deposition, this *761means that defendant claims a right, under the pretext of exercising his right of priority, to say that there should be no depositions for six months. This is clearly an abuse of the right of priority and the Special Term Justice acted within his proper discretion in not recognizing defendant’s right of priority when defendant had still not taken depositions almost a year after the service of the notice of deposition. It seems from plaintiff’s brief that plaintiff is not insisting on priority, if only the depositions will go forward, and it is difficult to understand why appellant is pursuing this appeal and putting the court and the parties to this unnecessary work.